 



         

EXHIBIT 10.3
GUARANTY
     THIS GUARANTY dated as of November 1, 2006 executed and delivered by each
of the undersigned and the other Persons from time to time party hereto pursuant
to the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Lender under that certain Credit
Agreement dated as of November 1, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and between
U-Store-It, L.P. (the “Borrower”) and the Lender.
     WHEREAS, pursuant to the Credit Agreement, the Lender has agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lender through their
collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Lender making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Lender on the terms and
conditions contained herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Lender making such financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to the Lender under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of the principal of the Loan, and the payment
of all interest, Fees, charges, reasonable attorneys’ fees and other amounts
payable to the Lender thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lender in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.

 



--------------------------------------------------------------------------------



 



     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lender shall not be obligated or required before
enforcing this Guaranty against any Guarantor: (a) to pursue any right or remedy
it may have against the Borrower, any other Guarantor or any other Person or
commence any suit or other proceeding against the Borrower, any other Guarantor
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lender which may secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto. The liability of each Guarantor under this Guaranty shall be
absolute, irrevocable and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
     (c) any furnishing to the Lender of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;
     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 



--------------------------------------------------------------------------------



 



     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
     (g) any nonperfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Obligations;
     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the Lender,
regardless of what liabilities of the Borrower remain unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
     (j) any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Lender;
     (k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
     (m) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
     Section 4. Action with Respect to Guarantied Obligations. The Lender may,
at any time and from time to time, without the consent of, or notice to, any
Guarantor, and without discharging any Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise: (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other

 



--------------------------------------------------------------------------------



 



Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Lender shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Lender all of the representations and warranties made by the Borrower with
respect to or in any way relating to such Guarantor in the Credit Agreement and
the other Loan Documents, as if the same were set forth herein in full.
     Section 6. Covenants. Each Guarantor will comply with all covenants which
the Borrower is to cause such Guarantor to comply with under the terms of the
Credit Agreement or any of the other Loan Documents.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Lender is prevented under
Applicable Law or otherwise from demanding or accelerating payment of any of the
Guarantied Obligations by reason of any automatic stay or otherwise, the Lender
shall be entitled to receive from each Guarantor, upon demand therefor, the sums
which otherwise would have been due had such demand or acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Lender for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and the Lender
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Lender with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof or the cancellation of the Credit Agreement, any of the other
Loan Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Lender for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Lender.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Lender

 



--------------------------------------------------------------------------------



 



and shall forthwith pay such amount to the Lender to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Lender as collateral
security for any Guarantied Obligations existing.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Lender such additional
amount as will result in the receipt by the Lender of the full amount payable
hereunder had such deduction or withholding not occurred or been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Lender and
any of its affiliates, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Lender or any affiliate of
the Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Lender that all obligations and liabilities of the
Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor and
the Lender that in any Proceeding, such Guarantor’s maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Lender) to be avoidable or unenforceable against such Guarantor
in such Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Lender) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied

 



--------------------------------------------------------------------------------



 



Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Lender), to be subject to avoidance under the Avoidance
Provisions. This Section is intended solely to preserve the rights of the Lender
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Lender that would not otherwise be available to such
Person under the Avoidance Provisions.
     Section 15. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
the Lender shall not have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.
     Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 17. WAIVER OF JURY TRIAL.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
ANY GUARANTOR AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDER AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN ANY GUARANTOR AND THE LENDER OF ANY KIND OR NATURE RELATING TO ANY OF
THE LOAN DOCUMENTS.
     (b) EACH OF THE GUARANTORS AND THE LENDER HEREBY AGREES THAT ANY FEDERAL
DISTRICT COURT AND ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
GUARANTOR AND THE LENDER, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND THE LENDER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES.

 



--------------------------------------------------------------------------------



 



EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
     Section 18. Loan Accounts. The Lender may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Lender to maintain such books
and accounts shall not in any way relieve or discharge any Guarantor of any of
its obligations hereunder.
     Section 19. Waiver of Remedies. No delay or failure on the part of the
Lender in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by the Lender of any such right or remedy shall preclude any
other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 20. Termination. This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations and the
other Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
     Section 21. Successors and Assigns. Each reference herein to the Lender
shall be deemed to include such Person’s successors and assigns (including, but
not limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding. The Lender may, in accordance
with the applicable provisions of the Credit Agreement, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 9.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Lender to any Assignee or Participant (or
any prospective Assignee or Participant) of any financial or other information

 



--------------------------------------------------------------------------------



 



regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
rights or obligations hereunder to any Person without the prior written consent
of the Lender and any such assignment or other transfer to which the Lender has
not so consented shall be null and void.
     Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.
     Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Lender and each Guarantor.
     Section 24. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Lender at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
     Section 25. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Lender at its address for notices provided for
in the Credit Agreement, or (c) as to each such party at such other address as
such party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.
     Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 27. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 28. Limitation of Liability. Neither the Lender, nor any affiliate,
officer, director, employee, attorney, or agent of the Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Lender or any of
the Lender’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, or any of the transactions contemplated by Credit
Agreement or financed thereby.
     Section 29. Definitions. (a) For the purposes of this Guaranty:

 



--------------------------------------------------------------------------------



 



     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
[Signature on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty as of the date and year first written above.

            U-STORE-IT TRUST
      By:   /s/ Christopher P. Marr         Name:   Christopher P. Marr        
Title:   Chief Financial Officer     

            U-STORE-IT MINI WAREHOUSE CO.
      By:   /s/ Todd C. Amsdell         Name:   Todd C. Amsdell        Title:  
President     

            YSI MANAGEMENT LLC
      By:   /s/ Todd C. Amsdell         Name:   Todd C. Amsdell        Title:  
President     

            Address for Notices:

c/o U-Store-It, L.P.
6745 Engle Road, Suite 300
Cleveland, Ohio 44310
Attention: Chief Financial Officer
Telecopy Number: (440) 234-8776
Telephone Number: (440) 260-2233
                       

 